DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1, 7, 8, 10-14, 19, 20 and 26-29.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Applicants' arguments, filed 01/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 7, 8, 12-14, 19, 20 and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008).
Murphy et al. disclose a method of treating a skin condition that results from reactive oxygen species production in skin of a subject, the method comprising applying to the skin (i.e. dermal surface) a topical formulation that comprises (a) an antioxidant compound and (b) a pharmaceutical excipient or carrier for topical use (claim 1). The skin condition that results from reactive oxygen species production comprises acne (¶ [0022]). The pharmaceutical excipient or carrier comprises cyclodextrin (i.e. chelator) (claim 16). Conditioning agents may be optionally included in the topical formulations. Examples of skin condition agents includes, but are not limited to, arginine (i.e. basic amino acid), lysine (i.e. basic amino acid), pyridoxal-5-phosphate (i.e. base) (¶ [0097]). Various other additives may be included in the topical formulation, in addition to those 
Murphy et al. differ from the instant claims insofar as not disclosing wherein the topical formulation comprises between 0.1 nM and 500 mM per dose cyclodextrin.
	However, Fredon et al. disclose a cosmetic/pharmaceutical composition comprising adapalene dissolved in an aqueous medium with cyclodextrin and/or derivatives thereof. The composition is useful as cosmetics and for the therapeutic treatment, e.g. of acne (abstract). The composition comprises from 1% to 60% (w/w) of cyclodextrin and/or cyclodextrin derivatives (claim 4). Suitable cyclodextrin include α-cyclodextrin, β-cyclodextrin, γ-cyclodextrin, and derivatives thereof (claim 9). 
Murphy et al. disclose wherein the formulation may be a solution. Fredon et al. disclose wherein 1% to 60% (w/w) of cyclodextrin is an effective amount of cyclodextrin in a composition treating acne. As such, knowing wherein 1% to 60% is an effective amount of cyclodextrin and wherein the formulation may be a solution, it would have 
In regards to instant claim 1 reciting wherein the chelator and base provide anti-inflammatory and microbial affecting activity, the composition of the prior art comprises substantially the same chelator (e.g. cyclodextrin) and base (e.g. arginine and lysine) as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude that the composition of the prior art comprises a chelator and base that provides anti-inflammatory and microbial affecting activity like the claimed invention. 
In regards to instant claim 1 reciting wherein the concentration of base is between 750 pM and 250 mM per dose, Murphy et al. disclose wherein arginine and lysine (i.e. base) are skin conditioning agents. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of arginine and lysine depending on the level of skin conditioning desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) (A). 
In regards to instant claims 7, 8 and 13 disclosing an additional base, e.g. pyridoxal-5-phosphate, Murphy et al. does not specifically disclose wherein the composition comprises more than one skin conditioning agents; however, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Therefore, it would have been obvious to one of ordinary skill in the art to combine arginine or lysine with pyridoxal-5-phosphate as the skin conditioning agent in order to form another skin conditioning agent since each of these are known individually to be skin conditioning agents. 

2.	Claims 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008), and further in view of Zhang (US 2009/0209604, Aug. 20, 2009).
	The teachings of Murphy et al. and Fredon et al. are discussed above. Murphy et al. and Fredon et al. do not disclose wherein the topical formulation comprises proline (i.e. an enhancer). 
	However, Zhang discloses an aqueous topical composition (abstract). The composition may contain conventional amounts of customary auxiliaries and additives (¶ [0039]). Examples of customary auxiliaries and additives include, but not limited to, antioxidants (¶ [0041]). Examples of suitable antioxidants include proline (¶ [0046]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 
In regards to instant claim 11 reciting wherein the concentration of proline is between 0.0001% and 10% of the composition, since proline is a known antioxidant, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to arrive at the claimed amount of proline depending on the level of antioxidant property desired.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 (II) (A).

3.	Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2009/0258841, Oct. 15, 2009) in view of Fredon et al. (US 2008/0008727, Jan. 10, 2008), and further in view of Mansouri et al. (US 2011/0280943, Nov. 17, 2011).
The teachings of Murphy et al. and Fredon et al. are discussed above. Murphy et al. and Fredon et al. do not disclose wherein the topical formulation comprises histidine.
However, Mansouri et al. disclose wherein histidine is a skin conditioning agent (¶ [0046]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Murphy et al. disclose wherein the composition comprises skin conditioning .

Response to Arguments
Applicant argues that Murphy et al. is a broad disclosure and do not provide guidance to specific components, such as cyclodextrin and a basic amino acid as recited in the claims.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art is evaluated for all that it reasonably suggests. Since Murphy et al. disclose wherein the composition comprises a pharmaceutical excipient and a skin conditioning agent and cyclodextrin and a basic amino acid are suitable pharmaceutical excipient and skin conditioning agent, respectively, it would have been obvious to one of ordinary skill in the art to formulate a composition comprising cyclodextrin and a basic amino acid. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Murphy et al. do not provide suggestion to combine a chelator and a base at the recited concentrations.
The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Fredon et al. provides motivation for the claimed chelator concentration. Also, as discussed in the rejection, it would have taken no more than the relative skills of one of ordinary skill in the art through routine 

Applicant argues that Murphy provides an infinite number of other components that can be combined with cyclodextrin, with no guidance for any preferred components. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a prior art reference is evaluated for all that it reasonably suggests. Since Murphy et al. disclose wherein the composition may optionally include arginine or lysine, it would have been obvious to one of ordinary skill in the art to have the composition of Murphy et al. comprise arginine or lysine in addition to cyclodextrin since Murphy et al. specifically suggest the inclusion of such compound. Furthermore, as stated on the sixth page of Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414):
We agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer nework compositions (FF 1-6). See Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  

Thus, the Board in that case applied case law supporting the proposition that a multitude of effective combinations does not render any particular formulation less obvious. Therefore, Murphy et al. disclosing a multitude of optional components does not make arginine or lysine less obvious. As such, Applicant’s argument is unpersuasive.

The Examiner does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. As such, Applicant’s argument is unpersuasive. 

Applicant argues that similar to Ex Parte Tatarka, one skilled in the art would find Murphy et al. not to present a finite number of identified, predictable solutions.
The Examiner does not find Applicant’s argument to be persuasive. The fact pattern in Ex Parte Tatarka is not the same as the fact pattern in the instant case. Ex Parte Tatarka relates to picking from many lists to formulate a compound. The instant case relates to combining ingredients already mentioned in the art. Therefore, the decision in Ex Parte Tatarka does not relate to the instant case. It should also be noted that PTAB decisions are not binding. 
Furthermore, Murphy et al. does present a finite number of identified, predictable solutions since Murphy et al. specifically identified the suitable pharmaceutical excipients and optional ingredients that may be present in the composition. A large number of suitable excipients and optional ingredients does not mean there is not a finite number. A finite number is a value that is not endless. Murphy et al. does not disclose wherein the pharmaceutical excipients and optional ingredients are endless. As such, Applicant’s argument is unpersuasive. 


	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed above, a reference is evaluated for all that it reasonably suggest. Because Murphy et al. disclose wherein cyclodextrin may be present in the composition as a suitable pharmaceutical excipient and wherein arginine and lysine may be present in the composition as suitable skin conditioning agents, it would have been obvious to have a composition comprising cyclodextrin, arginine and lysine. Although there are other possibilities, as discussed above, a multitude of effective combinations does not render any particular formulation less obvious. As such, Applicant’s argument is unpersuasive.

Applicant argues that the effective amount of cyclodextrin in Fredon et al. is specific to forming a complex with adapalene. One of ordinary skill in the art would not use the specific amount of cyclodextrin of Fredon et al. in the composition of Murphy et al. with an expectation of success.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Murphy et al. disclose wherein the composition comprises cyclodextrin. Therefore, there is an expectation that an amount of cyclodextrin in the composition of Murphy et al. would be effective and successful. Since the amount of cyclodextrin disclosed by Fredon et al. is a known amount of cyclodextrin in a pharmaceutical composition, there would have been motivation to one of ordinary skill in the art to try 

Applicant argues that Zhang et al. do not remedy the deficiencies of Murphy et al. and Fredon et al.
	The Examiner does not find Applicant’s argument to be persuasive. Arguments with regards to Murphy et al. and Fredon et al. have been addressed above and are unpersuasive. Therefore, the rejection with Zhang et al. is maintained.

Applicant argues that Mansouri et al. do not remedy the deficiencies of Murphy et al. and Fredon et al.
	The Examiner does not find Applicant’s argument to be persuasive. Arguments with regards to Murphy et al. and Fredon et al. have been addressed above and are unpersuasive. Therefore, the rejection with Mansouri et al. is maintained.

	Applicant argues that there is a synergistic effect for combinations of a chelator and a basic amino acid. 
	The Examiner submits that while Applicant’s showing appears to be probative of unexpected results, instant claim 1 is not commensurate in scope with the showing. Applicant’s showing shows wherein alpha cyclodextrin or methyl beta cyclodextrin in combination with lysine, histidine, or arginine has unexpected results; however instant claim 1 is not limited to these species. Instant claim 1 recites cyclodextrin and basic amino acid.  One of ordinary skill in the art would not reasonably expect alpha 

Response to Declaration
	Declarant’s arguments have been addressed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8, 10-14, 19, 20 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 10,117,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite type of dosage form) and thus read on the instant claims.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1, 7, 8, 10-14, 19, 20 and 26-29 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612